DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 9/27/19, 4/13/20, and 10/19/20 have been considered by the examiner.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a secondary battery.
Group II, claims 14-23, drawn to a method of making a secondary battery.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a secondary battery comprising an electrode with a non-coating portion, having a notching tab part having a wound state including two or more overlapping layers when the electrode is in a wound state, this technical feature is not a special technical feature as it does not make Martin et al. (US 2013/0108903). Martin teaches a secondary battery (50) including an electrode provided with non-coating portion including notching tab parts, or electrode tabs (300), forming two or more overlapping layers when the electrode is in a wound state (Figures 1, 3, and 5, [0016], [0043]).

During a telephone conversation with Joseph Karlin on 5/26/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. (US 2010/0081052) in view of Martin et al. (US 2013/0108903).

Further regarding claim 1 and with regard to claim 3, Morishima teaches a notching tab part, or plurality of notching tabs, or tabs (5), extending from the coating portion (2a) in a width direction perpendicular to the longitudinal direction of the electrode collector (1) when the electrode is in a wound state (Figure 12, [0135], [0137]).

With further regard to claim 1, and with regard to claims 5-7, Morishima teaches that the notching tab part, or tabs, have a wound state, i.e. when the electrode group is rolled up ([0135]), but fails to teach specifically that the notching tab part forms two or more overlapping layers when the electrode is in a wound state.
Martin teaches a secondary battery comprising a notching tab part, or electrode tabs (300), which extend from the active material part of an electrode, and which are bent to form overlapping layers when the electrode is in a wound state (Figures 1, 3, and 5, [0016], [0043]). The bent tabs (300) of Martin are bonded to the can member by weld and crimp joints ([0044]).
Martin further teaches that it is desirable to provide the notching tab parts, or electrode tabs (300), in two or more overlapping layers that are well aligned in order to facilitate installation of an insulation member, or insulator (24a/24b, 34a/34b, 50), provided between the bent parts of the tabs (5) and the end of the electrode (33a, 33b), and which is used to prevent short circuits (Figure 5, [0003], [0006], [0007]).


Regarding claim 4, Morishima and Martin are silent on the width of the notching tabs. The examiner finds that it would have been an obvious matter of design choice to determine the proper width of the notching tabs for the size and function of the battery. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV A

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima in view of Martin as applied to claim 1 above, and further in view of Kogetsu et al. (US 2018/0145304).
 The teachings of Morishima and Martin as discussed above are incorporated herein.
Regarding claim 8, Morishima in view of Martin teaches the secondary battery of claim 1 including the electrode and notching tab parts, but fails to teach an electrode tab attached to the non-coating portion.
Martin teaches that bending of the tabs can introduce stress that may cause eventual failure ([0003]).
Kogetsu teaches a secondary battery comprising an electrode provided with a coating portion (41) and non-coating portion (40a), where an electrode tab, or current collecting lead (24), attached to the non-coating portion ([0045]).
Kogetsu teaches that the electrode tab is attached to the non-coating portion by insulating tape to suppress motion of the electrode tab, or current collecting lead ([0026]).
It would have been obvious to the skilled artisan at the time of the invention to include, in addition to the notching tabs of Morishima in view of Martin, an electrode tab connected to the non-coating portion by insulating tape, such as suggested by Kogetsu, in order to reduce stress on the electrode tab and ensure a connection between the electrode and the can in the instance of failure such as warned by Martin.

As for claim 9, as is discussed above, Morishima teaches a notching tab part, or plurality of notching tabs, or tabs (5), extending from the coating portion (2a) in a width direction perpendicular to the longitudinal direction of the electrode collector (1) when the electrode is in a wound state (Figure 12, [0135], [0137]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729